DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

The amendment filed on September 28, 2022, has been entered and acknowledged by the Examiner.
Claims 8, 14-17, and 19-36 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the phrase “affixed to a shoe wall defining a heel cup of a shoe of the golfer” —it is not clear where support can be found for the limitation that the golfer wearable apparatus defines a heel cup of the shoe.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 25, 29 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lerch (US 2671847) (of record).
Regarding claim 25, Lerch discloses a kit comprising a golfer wearable apparatus having a light source bank, wherein the golfer wearable apparatus is adapted to be wearable on a foot area of the golfer (Figs 1-5; Column 1, Line 35 to Column 3, Line 25). Note that the shoe wearable device designed for use during exercise (Column 1, Lines 15-19) disclosed by Lerch is considered characteristically capable of being used by a golfer since golf is a form of exercise. Further, the requirement that “an instruction manual including a plurality of instructions that specify a method for using the golfer wearable apparatus having the light source bank" the Examiner notes that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art’ and that “where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability’ (see MPEP 2112.01 III); therefore, since the printed matter of claim 25 requires no functional relationship with the structure of the wearable apparatus of claim 25 it is considered that the printed matter limitation of claim 25 should be given no patentable weight (see MPEP 2111.05).

Regarding claim 29, Lerch discloses the invention of claim 25; including wherein the light source of Lerch would be capable of being pointed toward a golf ball when a golfer is in a golf stance. The Examiner notes that 'where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art’ and that 'where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability’ (see M PEP 2112.01 Ill); therefore, since the printed matter of claim 29 requires no functional relationship with the structure of the wearable apparatus of claim 29 it is considered that the printed matter limitation of claim 29 should be given no patentable weight (see MPEP 2111.05). The Examiner further notes that the printed matter being web-based or physical does not affect whether the printed matter is given patentable weight.

Claim(s) 33-34 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suchanek (US 8,753,218) (of record).
Regarding claim 33, Suchanek discloses a kit for use in providing illuminated golf, the kit comprising: (a) a golf flag apparatus having a light source bank (Fig. 4, 24 & 33; Column 4, Lines 25-47), wherein the golf flag apparatus includes a golf flag pole (Fig. 4, 24; Column 4, Lines 25-47). Further, the requirement that “an instruction manual including one or more instruction that specifies a method for using the golf flag apparatus having the light source bank." the Examiner notes that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art’ and that “where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability’ (see MPEP 2112.01 III); therefore, since the printed matter of claim 33 requires no functional relationship with the structure golf flag apparatus of claim 33 it is considered that the printed matter limitation of claim 33 should be given no patentable weight (see MPEP 2111.05).
Regarding claim 34, Suchanek further discloses wherein the golf flag pole is configured to be installable in and removable from a golf cup (Fig. 4, 24; Column 4, Lines 25-47).

Allowable Subject Matter
Claims 8, 14-17, 19-24, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance for claims 8, 14-17, 19-24, and 30 are the same as those of the office action of March 28, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 26-27, 31, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that a new non-final rejection should be provided because in the Examiner’s response to arguments, at page 6, of the previous office action the exact wording of claim 25 was not used. This is not found persuasive because the exact wording of claim 25 was used in the rejection of claim 25 in the previous office action; additionally, the Examiner’s response was in regard to Applicant’s arguments, which included arguments related to the previous version of claim 25.
With regard to claim 25, Applicant argues that the Examiner does not understand the printed matter doctrine and that it has not been explained in rejection of claim 25 how the claim 25 limitation of “a plurality of instructions” is satisfied by the Lerch reference, and that because this limitation was not addressed claim 25 should be allowed. Applicant argues that the claimed ‘a plurality of instructions’ has a functional relationship with the claimed light bank and performs a function with respect to the light bank product because it requires “a plurality of instructions that specify a method for using the golfer wearable apparatus having the light source bank”. Applicant also argues that the claim 29 requirement that the instruction “specifies to the golfer that the golfer wearable apparatus should be attached to a shoe of the golfer so that light from the light source bank points to a golf hall when the golfer takes a golf stance” has a functional relationship with the claimed light bank. Applicant further argues that the Examiner has disregarded their arguments in the previous response to arguments because the Examiner restated portions of the claim 25 rejection in that response. Applicant further argues that the Examiner's response to Applicant’s traverse in the previous office action was not complete. With regard to claim 28, Applicant again argues that the restriction by original presentation is improper because Applicant argues that the Examiner has not established a serious search and examination burden. Applicant also suggests that the restriction requirement was not timely presented,
The Examiner respectfully disagrees, The Examiner notes that Applicant makes numerous references to case law in their arguments without relating the facts of those case laws to the facts of the prosecution of the instant application; the recitation of case law without an analysis as to how Applicant finds them related to the instant application cannot be responded to as they are considered spurious arguments. Applicant’s arguments with regard to whether the claim 25 limitation of “an instruction manual including a plurality of instructions that specify a method for using the golfer wearable apparatus having the light source bank” and Applicant’s assertion that this limitation has a functional relationship to the claimed light bank and Applicant’s assertion that claim 25 should be allowed because the Examiner has not addressed this imitation are not found persuasive.
The Examiner does agree that the claim 25’s limitation of “an instruction manual including a plurality of instructions that specify a method for using the golfer wearable apparatus having the light source bank” has a functional relationship to the claimed light bank because the light bank disclosed by Lerch is shown by Lerch as attached to a user’s shoe and a the claim of an instruction manual with an instruction on using the light bank in no way further limits the already claimed structure of the claimed light bank; even the more specific claim 29 requirement that the instruction “specifies to the golfer that the golfer wearable apparatus should be affixed to a shoe of the golfer so that light from the light source bank points to a golf ball when the golfer takes a golf stance” does not require a light bank structure that is different from what is disclosed by Lerch since Lerch’s light bank is disclosed as attached to a user’s shoe. As stated in MPEP 2441.051A “To be given patentable weight, the printed matter and associated product rust be in a functional relationship. A functional relationship can be found where the printed matter performs sore function with respect to the product to which it is associated.”; in claims 25 and 29 the printed matter at issue is an instruction manual that is not indicated as being attached or interacting physically with the claimed light bank. Further in MPEP 2711.05 18, which discuses evidence that does not support a functional relationship, it is stated “Another example in which a product merely serves as a support would occur for a deck of playing cards having Images on each card. See in re Bryan, 323 Fed. App’x 893 (Fed, Cir, 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be “collected, traded, and drawn’: “identify and distinguish one deck of cards from another”: and “enabled[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game.”; similarly, in the instant application, the instruction manual is aimed at instructing a user on how to use the claimed light bank and does not pertain to the structure of the light bank. Another example from MPEP 2711.05 16: “Additionally, where the printed matter and product da not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”; which relates to the claims 25 and 24 in that they claim a kit with Hight bank and instruction manual the printed instructions, but the claimed Instructions are not related to the claimed light bank: furthermore, Lerch discloses the claim 29 use of attaching the light bank to a shoe. Finally, as MPEP 2112.01 HE states “Where the only difference between a prior art product and a claimed product fs printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F,3d, at 1339, 70 USPQ2d 1862, 1864 (fed. Cir. 2004} (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").";as such, the Examiner disagrees with Applicant’s assertion that the claim 25, and 29, limitations as regards an instruction manual were not addressed; because the claimed Instruction manual and instruction have no functional relationship with the claimed light bank structure and do not further limit the structure of the claimed light bank. With regard to claim 28, Applicant’s assertion that the restriction requirement was mot timely is not correct; the restriction on grounds of election by original presentation was presented in the first office action after claim 28 was added to the claims. Further, Applicant’s assertion that the separate statutory class of claim of claim 28 is not a sufficient reasoning for showing burden of search and examination is not persuasive; as previously noted, claim 28 is drawn to a method of playing golf including a method of using the light bank of claim 25: an examination of a method of playing golf would necessitate a search with a scope beyond that of a search for the structure of a light bank that is attached to a wearer’s shoe and additionally raises issues with regard to examination of the scope of the method of playing golf that is claimed in claim 28 and the definiteness of the claim language: this constitutes a serious burden of both search and examination; the finality of the restriction is maintained. Applicant’s argument that Examiner’s response to Applicant’s argument are an attempt to ‘cure’ a deficient original requirement for restriction are not persuasive; the Examiner is required to respond to Applicant’s repeated traversal of restriction, such response does not change the validity of the original requirement for restriction.
With regard to the 112, 1st paragraph rejection of claim 32, Applicant submits that Figures 20, 22, and 24 provide support for the claimed “heel cup of a shoe of the golfer”. The Examiner respectfully disagrees. Figures 20, 22, and 24 show Applicant’s lighting apparatus affixed to the side of a shoe—they do not sufficiently support a claim to the lighting apparatus being attached to a ‘heel cup’ of a shoe; furthermore, since there is no ‘heel cup’ in Applicant’s written description, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879